  1

  2

  3

  4
                               IN THE UNITED STATES DISTRICT COURT
  5
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
  6
           UNITED STATES OF AMERICA,                      )   Case No: 1:19-CR-00168-AWI-BAM
  7                                                       )
                            Plaintiff,                    )
  8                                                       )                   ORDER
                               vs.                        )             APPOINTING COUNSEL
  9
                                                          )
               OLIVERA-RUELAS, ISMAEL,                    )
 10                                                       )
 11                                                       )
                           Defendant.
 12                                                       )

 13            The above-named Defendant has, under oath, sworn or affirmed as to his financial

 14      inability to employ counsel or has otherwise satisfied this Court that he/she is financially unable

 15      to obtain counsel and wishes counsel be appointed to represent him/her. Therefore, in the

 16      interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,

 17      IT IS HEREBY ORDERED appointing Carolyn Phillips to represent the above defendant in this
         case effective nunc pro tunc to 12/17/2019 and substituted for the Federal Defenders Office.

 18            This appointment shall remain in effect until further order of this court.

 19
IT IS SO ORDERED.

Dated:     January 13, 2020
                                                  SENIOR DISTRICT JUDGE

 20

 21

 22

 23
 24

 25

 26

 27

 28
1
